Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-2, 4-6, 9 and 14-15 are directed to allowable species with allowable generic claims 1 and 14. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3 and 16-20, directed to another species based on the allowed generic claims, previously withdrawn from consideration as a result of a restriction requirement, claims 3 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/07/2021 is 



Allowable Subject Matter

Claims 1-6, 9, 14-20 and 27 are allowed.


The following is an examiner’s statement of reasons for allowance:  

Some of the closest prior arts are Siemieniec et al (US 20140145206 A1), TEGA et al (US 20120217513 A1) and Aichinger et al (US 20160181408 A1). Figure 1 of Siemieniec discloses a silicon carbide device ([0030]), comprising: a silicon carbide substrate (100) comprising a body region (13, [0027]) and a source region (12, [0028]) of a transistor cell; a gate electrode (21) of the transistor cell; and a gate metallization (42, [0035]) contacting the gate electrode. Further, TEGA which is a pertinent art which teaches that the gate electrode of a silicon carbide device 

However, none of the above prior arts alone or in combination with other arts teaches a silicon carbide device, comprising “wherein for each transistor cell the titanium carbide gate electrodes are connected to the gate metallization structure solely at end regions of the titanium carbide gate electrode, and wherein the end regions of the titanium carbide gate electrodes extend from respective lateral ends of the titanium carbide gate electrodes over at most 10% of a length of the respective titanium carbide gate electrode” in claim 1 or “wherein for each transistor cell the titanium carbide gate electrodes are connected to the gate metallization structure solely at end regions of the titanium carbide gate electrode, and wherein the end regions of the titanium carbide gate electrodes extend from respective lateral ends of the titanium carbide gate electrodes over at most 10% of a length of the respective titanium carbide gate electrode” in claim 14 or “a plurality of stripe-shaped gate trenches, wherein a titanium carbide gate electrode is located in each stripe-shaped gate trench of the plurality of stripe-shaped gate trenches; 7 of 10Application Ser. No.: 16/693,909 Attorney Docket No. 1012-2607 / 2018P51341 US wherein the gate electrode of the transistor cell is contacted by the gate metallization at no more than two locations, wherein for each transistor cell the locations at which the gate metallization contacts the gate electrode are not more than 10% of a length of the gate electrode” in claim 27 in 

For these reasons, independent claims 1, 14 and 27 are allowed.
Claims 2-6, 9 and 15-20 are allowed as they depend on an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/06/2022